Per Curiam.
If the arbitrators refuse a request for an, adjournment founded upon sufficient reasons, and offered at a proper season, it is a sufficient ground for vacating an. award; so far the law was recognized in the case of Jessup v. Cook. (a) But this application was too late; it was pro» s*ably made after the party had received some intimation of *386the nature of the report, and knew it was unfavourable to him. — We think the referees were right in refusing it.
Role discharged.

 ante 1O~